Citation Nr: 1536885	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-24 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969 with additional periods of service in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran and his wife testified before the undersigned Veterans Law Judge at a May 2015 Travel Board hearing.  A transcript of this hearing is in the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system associated with the Veteran's appeal.

In addition to the paper claims file, there are Virtual VA and VBMS paperless claims files associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims file reveals additional VA treatment records dated through December 2014, which have been considered by the RO in the January 2015 supplemental statement of the case.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal of the claim of entitlement to service connection for a skin disability at the May 2015 Board hearing.

2.  The preponderance of the competent and credible evidence does not demonstrate that the Veteran's current CLL is etiologically related to his period of active duty service or became manifest within one year of separation from service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the claim of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for CLL, to include as due to exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a November 2012 letter.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's CLL.  The Board finds that as there is no evidence of an indication that the Veteran's CLL may be associated with the Veteran's period of service, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.





II. Dismissal

At a May 2015 Board hearing, the Veteran withdrew his appeal for the claim for entitlement to service connection for a skin disability.

Under 38 C.F.R. § 20.204(b), appeal withdrawals must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is withdrawn, and must be received by the Board prior to issuance of a decision on the issue being withdrawn.  In this case, the Board hearing has been reduced to writing via a transcript which includes the Veteran's name, claim number, and a statement that this claim was withdrawn.  When the Board received the Veteran's withdrawal at the hearing, it had not yet issued a decision on this claim.  Accordingly, the Board finds that the criteria for withdrawal of an appeal with regard to this claim have been met.  Id.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the determinations that had been previously appealed.  Consequently, in such an instance, dismissal of the pending appeal with regard to this claim is appropriate.  See 38 U.S.C.A. § 7105(d) (2015).

Accordingly, further action by the Board on the claim for service connection for a skin disability is not appropriate and the Veteran's appeal of this issue should be dismissed.  Id. 

III.  Service Connection

The Veteran asserts that he served in Germany during the Vietnam Era in the 25th General Supply Company as a warehouseman.  He contends that his duties exposed him Agent Orange as he shipped the herbicide in 55 gallon drums and in crates, and as he came into contact with equipment, clothing, and people that had been in Vietnam, likely contaminated by Agent Orange, and then transported to Germany.  As a result of his herbicide exposure during service, the Veteran asserts that he developed CLL.  See October 2011 statement and May 2015 Board hearing transcript.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cancer is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including cancer, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 



Pertinent law further provides that a Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  For purposes of application of this legal presumption, service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2015).

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e), including chronic lymphocytic leukemia, shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  Generally, the regulation applies where an enumerated disease becomes manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the provisions relating to presumptive service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In support of his claim, the Veteran submitted an internet article from an unidentified individual who said that he had worked in Rodelheim, Germany during the mid to late 1960's.  He asserted that at several maintenance facilities throughout Germany, equipment, such as tanks and trucks, was repaired or junked putting soldiers and civilians at risk of exposure to Agent Orange.  The individual believed that he was likely exposed to equipment with Agent Orange as he had a child who later developed diseases that were related to Agent Orange.  See August 2013 Wiki Answers article.  



Service treatment records reflect that the Veteran had no complaints, treatment, or diagnosis related to CLL.  A March 1969 separation examination shows that the Veteran had normal clinical evaluation results.  A February 1979 enlistment examination for the U.S. Army Reserves did not reflect any complaints, treatment, or diagnosis related to CLL.  The Veteran reported being in good health.  See February 1979 report of medical history.  

Following a several month history of cervical lymphadenopathy, the Veteran underwent a biopsy.  The Veteran was diagnosed with chronic lymphocytic leukemia in November 2009.  See November 2009 VA treatment record, VBMS, p. 289.  

In an October 2011 statement from the Veteran's VA treating physician, the physician noted that the Veteran reported being exposed to Agent Orange while serving in Germany during his military service.  The VA treating physician stated that he was treating the Veteran for CLL, which is a disease associated with Agent Orange.   

In January 2013 and January 2015 formal finding memoranda, the RO found that the evidence did not corroborate that the Veteran was exposed to herbicides during his active duty service.  The RO confirmed that the Veteran had served in Germany as a warehouseman from November 1967 to May 1969.  In response to a request regarding this Veteran, the Department of Defense (DOD) stated that they had not identified any location in Germany or elsewhere in Europe where tactical herbicides, such as Agent Orange, were used, tested, or stored.  Additionally, the DOD stated that Germany was not on the tactical herbicide shipping supply line which was directly from the U.S. to South Vietnam on merchant ships.  

As an initial matter, the evidence does not show, and the Veteran does not allege, that he served in the Republic of Vietnam.  Therefore, the Veteran is not presumed to have been exposed to herbicides.  



However, the Veteran can still establish that he is entitled to service connection for a disease claimed to be related to herbicide exposure, if there is proof of direct causation.  See Combee v. Brown, supra.

Based on the foregoing, the Board concludes that the preponderance of the competent and credible evidence does not demonstrate that the Veteran's CLL is etiologically related to his active duty service, including any claimed exposure to herbicides.  

First, the evidence does not demonstrate that the Veteran was exposed to herbicides while serving in Germany.  Although the Veteran contends that he developed CLL due to his exposure to herbicides during his service in Germany, the evidence shows that Germany was not among the locations where tactical herbicides were used, tested, or stored; nor was it on the tactical herbicide shipping supply line.  In addition, the Veteran made statements that he was exposed to equipment and people that had been in Vietnam, which he believed had been contaminated with Agent Orange, and then brought to the facility he worked during service.  However, other than anecdotal lay evidence from an internet article to support his contention, the Veteran has not provided sufficient evidence to show that such exposure is possible.  Such lay testimony is not competent to provide evidence that equipment or people exposed to Agent Orange can transmit the herbicide to another individual.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that the Veteran was not exposed to Agent Orange during his active duty service.

Nevertheless, the Veteran may still be entitled to service connection for CLL if he can establish that his disease was otherwise etiologically related to his active duty service.  Here, the evidence does not demonstrate that the Veteran had any symptoms of his currently diagnosed CLL during service.  Rather, the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis related to CLL.  Moreover, the Veteran was not diagnosed with CLL until 2009, 40 years after his separation from service.  Thus, the Veteran has not shown that his CLL had its onset during active duty service.  


The Board also finds that the October 2011 statement from the Veteran's VA treating physician which stated that the Veteran's CLL is an Agent Orange associated disease is less probative as to the etiology of the Veteran's CLL.  The VA treating physician relied on the Veteran's history of herbicide exposure, which is not supported by the evidence, and did not provide any medical evidence in the Veteran's treatment records to support that the Veteran's CLL was related to his active duty service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The Board finds that the VA treating physician's statement is not persuasive evidence that warrants finding in favor of the Veteran's claim.  

In addition, the Veteran presented anecdotal lay evidence from an internet article to support his contention; however, such evidence is not competent to provide medical evidence as to the etiology of his CLL as it is an issue that is too medically complex.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Veteran has not shown a direct link between any incident of his active duty service and his currently diagnosed CLL.  

Finally, the Board finds that while the Veteran's CLL is a chronic disease under 38 C.F.R. § 3.309(a), the Veteran is not entitled to presumptive service connection on that basis.  The evidence shows that the Veteran's CLL did not manifest within one year of his separation from active duty service.  Indeed, a February 1979 examination, almost 10 ten years after his separation, which is the Veteran's earliest post-service medical record, does not reflect any health problems.  Furthermore, the Veteran reported being in good health.  As such, the Veteran does not qualify for presumptive service connection.  

Thus, with the preponderance of the competent and credible evidence against a finding of service connection for CLL on a direct or presumptive basis, to include as a result of exposure to herbicides, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a skin disability is dismissed.

Entitlement to service connection for CLL, to include as due to exposure to herbicides, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


